This petition under G. L. c. 231, § 117 (as amended through St. 1960, c. 207, § 4), to establish the truth of the plaintiff’s (petitioner’s) exceptions in a tort action for personal injuries, was referred to a commissioner. His report and the transcript of the testimony at the trial in the Superior Court show that much material evidence was omitted from the bill, which failed to conform to the truth. G. L. c. 231, § 113. The single justice correctly dismissed the petition.

Exceptions overruled.